DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 12-16 and 20-28, in the reply filed on March 7, 2022, is acknowledged.  Similarly, Applicant elects, PEG stearate as FWS, Sodium CMC as dissolution retardant.  Claims 12-14 read on the elected species.
Status of the Claims
	Claims 12-28 are pending.  Claims 15-28 are withdrawn.  Claims 12-14 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kronenthal (US2006/0013857), in view of Soe et al., (U.S. Pat. No. 6,214,808), in view of Kronenthal et al., (US2005/0065214), and in view of Abuzaina et al., (2009/0005716), and in view of Lobo, “Biphasic Calcium Phosphate Ceramics for Bone Regeneration and Tissue Engineering Applications, Materials 2010, 3, 815-826.
Kronenthal2006 teaches an absorbable biocompatible putty hemostatic compositions comprising a salt cation including a calcium or magnesium salt. See abstract and prior art claim 4.  Bioactive materials can be included such as bioglasses that allow for the composition to be osteogenic. See component 4.  The composition can also include a bone-growth stimulating material. See par. 72.  Further, the composition contains absorbable glasses and polysaccharide starches.  Finely powdered hydroxyapatite (calcium phosphate) forms an excellent putty. See par. 41.  Other components that can be included are block copolymers of ethylene oxide and propylene oxide, as well as propylene glycol, and absorbable glasses. See par. 66.  Solids may be dispersed in propylene glycol, which is a known suitable solvent medium. See par. 57.  The putty that forms are soft, moldable, and can be adapted to have a desired cohesive strength. See par. 25.  
Soe teaches a hemostatic composition composed of a salt of carboxymethyl cellulose and a pharmaceutically acceptable carrier (see abstract).  Sodium and calcium, as well as other alkali metal or alkali earth metal salt of CMC are acceptable.  The composition is envisioned in various forms that include a paste (see column 3 lines 6-11). Soe teaches that the choice of the carboxymethyl cellulose salt is to address the shortcomings of oxidized cellulose in similar compositions where both act via a physical effect in their function as hemostats (see column 1 lines 22-28, 42-47, and column 3 line 46-column 4 line 4; instant claim 294).  More specifically, Soe teaches a salt of CMC to accelerate agglutination of platelets or thrombocytes, accelerate cellular adhesivity, have an excellent effect of curing injuring, and be highly assimilable in a living body.  Soe teaches CMC in a preferable concentration of 5-13%.  
Soe do not teach using PEG-stearate as a base material.
Kronenthal2005 teaches putty tamponade hemostatic agents for use in surgery that have a variety of viscosities and cohesive strengths. See abstract.  The composition includes a biocompatible bioabsorbable base that includes PEGs and fatty acid esters (prior art claim 214).  Hydroxyapatite can be used along with bone morphogenic factor to stimulate new bone formation. See par. 32.  Kronenthal explains that the composition as a whole is a putty, which is a solid material with particles, preferably micronized particles admixed in the solid base with a vehicle that forms a putty.  Thus, the composition is a solid putty with a particulate, powder, or micronized component admixed (i.e., embedded) therein.  Derivatives of polysaccharides are acceptable bone matrix materials. See par. 42.
Similarly, Abuzaina teaches polymer matrices that form biocompatible polymer adhesives for use in surgical procedures as sealants and adhesives (par. 1).  The sealants can be used to close wounds and fill in tissue voids (par. 11).  Tissue includes filling and sealing bone and cartilage (par. 23).  Suitable emulsifiers (i.e., surfactants) include PEG, PEG-stearate, PEG-disteareate, PEG-palmitostearate and others (par. 29 and prior art claim 12).  
Lobo teaches biphasic calcium phosphates (BCP) are a sought after material for reconstruction of bone defects and they have been shown to be osteoconductive. See abstract.  Micropores can be created in bioceramics with pore formers that improves adhesion, proliferation, better osteoconductivity, and more.  Lobo explains: 
 
    PNG
    media_image1.png
    274
    1000
    media_image1.png
    Greyscale

Further, numerous specific advantages of microporosity are described to include enhanced bioactivity, manipulation of dissolution rate, and more. See p819, 1st par.
	There is no requirement in the cited prior art that the composition would comprise 70% or more of a β-TCP.  The concentration of components would appear to be optimizable through routine experimentation. 
	Further, as evidenced by: https://www.aqua-calc.com/page/density-table/substance/calcium-blank-phosphate-coma-and-blank-tribasic,
it appears that the density of tribasic calcium phosphate is 3.14 grams per cubic centimeter.  

    PNG
    media_image2.png
    96
    920
    media_image2.png
    Greyscale

It is prima facie obvious at the time of the instant application to combine the teachings of Kronenthal, Soe, Kronenthal, Abuzaina, and Lobo to arrive at the instantly claimed compositions.  One would have been motivated to do so because each component claimed is known to be used in hemostatic compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Pluronic copolymers (i.e., central blocks of copolymers of ethylene oxide and propylene oxide) are known to be effective agents in controlling bleeding in hemostatic agents.  Salts of carboxymethyl cellulose are known to be advantageous for use in hemostatic compositions, as taught by Soe and Abuzaina, to address the disadvantages of oxidized cellulose.  Putty tamponade hemostatic agents are known to include a PEG or fatty ester base.  Similarly, bioglass, hydroxyapatite, calcium salt substitutions, and tocopherol acetate, are all taught by the prior art.  While the examiner acknowledges that a number of hemostatic component agents were chosen for inclusion in a single composition, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is…a person of ordinary creativity, not an automaton.” Id. at 1742.  Even further, the instant Specification appears to refer to the claimed categories of agents as functional equivalents.  In such case, the substitution of one component for another, whether it be one FWS for another, or one dissolution retardant for another, is nothing more than a simple substitution of one known agent for another known agent to yield predictable results.  This is an exemplary rationale for a conclusion of obviousness under M.P.E.P. § 2143.  Overall, Applicant is claiming a hemostatic composition comprising a number of components that are all well-known to be incorporated into hemostatic compositions.  The references are used based on the totality of their teachings as a whole.

Claims 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (Neurosurgery 2001 49:962-968) (cited in IDS), in view of Soe et al., (U.S. Pat. No. 6,214,808), in view of Kronenthal et al., (US2005/0065214), and in view of Abuzaina et al., (2009/0005716), and in view of Lobo, “Biphasic Calcium Phosphate Ceramics for Bone Regeneration and Tissue Engineering Applications, Materials 2010, 3, 815-826.
Wang teaches a formulation to control bone bleeding during surgical procedures (p962, 1st par).  The agent comprises Pluronic® copolymers (also known as poloxamers), which are composed of a central block copolymer of ethylene oxide and propylene oxide.  The Pluronic® blends were shown to be effective hemostatic agents (p966, last par). More specifically, the polymers are blended in liquid form and filled into a syringe that is then sterilized (see page 963 column 1 paragraph 3-column 2 line 3; instant claims 294, 296, 302, 304, 307-308). A syringe is an aseptic barrier that has a generally rounded shape and a plunger, therefore the composition has a generally rounded shape (see instant claims 303-304).  Wang also teaches application of the composition to cut/injured bone to control bleeding (see page 963 column 2 paragraph 2; instant claim 306).  Further, Wang indicates that an ideal composition can use one of the 32 known pluronic compounds selected based on MW and with approximately 60% PEG content (p966, 1st full par.).  Further, Wang notes that the resulting Pluronic blend had a wax-like consistency, which softened with hand warming and manipulation.  This appears similar the consistency of a putty. See p963.
Further, Wang notes that the Pluronic compounds should be fully resorbed from the site of application within 24 to 48 hours after surgery (p966, Conc. par 1).
Wang also indicates that as a result of these properties, one could incorporate APIs such as antibiotics, bone morphogenic factor, or other bone growth stimulating agents (p968, 3rd par.).
Wang does not explicitly teach using sodium carboxymethyl cellulose.
Soe teaches a hemostatic composition composed of a salt of carboxymethyl cellulose and a pharmaceutically acceptable carrier (see abstract).   CMC is an example of a rapidly hydrating polysaccharide. See par. 28 of instant Specification.  The composition is envisioned in various forms that include a paste (see column 3 lines 6-11). Soe teaches that the choice of the carboxymethyl cellulose salt is to address the shortcomings of oxidized cellulose in similar compositions where both act via a physical effect in their function as hemostats (see column 1 lines 22-28, 42-47, and column 3 line 46-column 4 line 4; instant claim 294).  More specifically, Soe teaches a salt of CMC to accelerate agglutination of platelets or thrombocytes, accelerate cellular adhesivity, have an excellent effect of curing injuring, and be highly assimilable in a living body.  Soe teaches CMC in a preferable concentration of 5-13%, which falls entirely within the limitation of less than 15%. See col. 2, lines 64-67.
Soe do not teach using PEG-stearate as a base material.
Kronenthal teaches putty tamponade hemostatic agents for use in surgery (abstract).  The composition includes a biocompatible bioabsorbable base that includes PEGs and fatty acid esters (prior art claim 214).  Kronenthal is an Applicant of the instant application that qualifies as a person having ordinary skill in the art as defined in the M.P.E.P. § 2141.  
Similarly, Abuzaina teaches polymer matrices that form biocompatible polymer adhesives for use in surgical procedures as sealants and adhesives (par. 1).  The sealants can be used to close wounds and fill in tissue voids (par. 11).  Tissue includes filling and sealing bone and cartilage (par. 23).  Suitable emulsifiers (i.e., surfactants) include PEG, PEG-stearate, PEG-disteareate, PEG-palmitostearate and others (par. 29 and prior art claim 12).  PEG stearate is an exemplary ethoxylated fatty acid per par. 27 of the instant Specification.  It is also an ester.  As evidenced by the UNC School of Pharmacy (http://pharmlabs.unc.edu/labs/emulsions/hlb.htm), the most common emulsifiers have an HLB value that is less than or equal to 20, and only potassium oleate has an HLB value equal to 20.
Lobo teaches biphasic calcium phosphates (BCP) are a sought after material for reconstruction of bone defects and they have been shown to be osteoconductive. See abstract.  Micropores can be created in bioceramics with pore formers that improves adhesion, proliferation, better osteoconductivity, and more.  Lobo explains: 

    PNG
    media_image1.png
    274
    1000
    media_image1.png
    Greyscale

Further, numerous specific advantages of microporosity are described to include enhanced bioactivity, manipulation of dissolution rate, and more. See p819, 1st par.
There is no requirement in the cited prior art that the composition would comprise 70% or more of a β-TCP.  The concentration of components would appear to be optimizable through routine experimentation.
	Further, as evidenced by: https://www.aqua-calc.com/page/density-table/substance/calcium-blank-phosphate-coma-and-blank-tribasic,
it appears that the density of tribasic calcium phosphate is 3.14 grams per cubic centimeter.  

    PNG
    media_image2.png
    96
    920
    media_image2.png
    Greyscale

It is prima facie obvious at the time of the instant application to combine the teachings of Wang, Soe, Kronenthal, Abuzaina, and Lobo to arrive at the instantly claimed compositions.  One would have been motivated to do so because the combination of a PEG compound and  fatty acid esters including PEG-stearate are taught for use as surfactants in sealants and adhesives, including those for bone and cartilage, thereby active as a hemostatic agent.  Further, Pluronic copolymers (i.e., central blocks of copolymers of ethylene oxide and propylene oxide) are known to be effective agents in controlling bleeding in hemostatic agents.  Sodium carboxymethyl cellulose is known to be advantageous for use in hemostatic compositions, as taught by Soe and Abuzaina.  Further, Kronenthal, an inventor of the instant application, teaches a putty tamponade hemostatic agent includes a PEG or fatty ester base.  According to M.P.E.P. §2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  As such, combining agents taught by Wang, Soe, Kronenthal, and Abuzaina in a single composition for use as a hemostatic agent and/or agent would be obvious with a reasonable expectation of success.  While the examiner acknowledges that a number of hemostatic component were chosen for inclusion in a single composition, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is…a person of ordinary creativity, not an automaton.” Id. at 1742.
	Even further, the instant Specification appears to refer to the claimed components as functional equivalents.  In such case, the substitution of one component for another, whether it be one FWS for another, or one dissolution retardant for another, is nothing more than a simple substitution of one known agent for another known agent to yield predictable results.  This is an exemplary rationale for a conclusion of obviousness under M.P.E.P. § 2143.  Overall, Applicant is claiming a hemostatic composition comprising a number of components that are all well-known to be incorporated into hemostatic compositions without a showing or allegation of unexpected results.  The references are used based on the totality of their teachings as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,549,009. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘009 patent include the same components instant claims in dependent claim 14, including an ethoxylated fatty acid, FWS non-particulate solid base of poloxamers or pluronics and propylene glycol, as well as 5-15% CMC.  The ‘009 patent is slightly narrower in scope and well within the scope encompassing most of the subject matter of the instant claims.  The instant claims are open-ended and therefore do not exclude unrecited limitations.
Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,517,985. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘985 patent include the same components instant claims in dependent claim 14, including an ethoxylated fatty acid, FWS non-particulate solid base of poloxamers or pluronics and propylene glycol, as well as 5-15% CMC.  The ‘985 patent is slightly narrower in scope and well within the scope encompassing most of the subject matter of the instant claims.  The instant claims are open-ended and therefore do not exclude unrecited limitations.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                            /JARED BARSKY/Primary Examiner, Art Unit 1628